--------------------------------------------------------------------------------

Exhibit 10.3

STOCK ISSUANCE AGREEMENT


This Agreement is made on the 28th day of September 2007, by and between DAVID
M. DEMEDIO (“DeMedio”), and USA TECHNOLOGIES, INC., a Pennsylvania corporation
(“USA”).


Background


On February 12, 2007, USA adopted a Long-Term Equity Incentive Program (the
“Plan”). Pursuant to the Plan, DeMedio has earned 20,580 shares of Common Stock
of USA (the “Plan Shares”) on account of the 2007 fiscal year. The Plan Shares
have not yet been issued to DeMedio. As more fully set forth herein, the parties
desire to make arrangements for the issuance of the Plan Shares to DeMedio and
for the satisfaction of USA’s withholding obligations in respect of these
shares.


Agreement


NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:


1.           As of the date hereof, USA shall issue to DeMedio an aggregate of
20,580 shares which represent the Plan Shares earned by DeMedio for the 2007
fiscal year.


2.           USA shall instruct its transfer agent to issue the Plan Shares as
of the date hereof. The certificates representing the Plan Shares shall be
subject to stop transfer instructions and shall bear the following restrictive
legends:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR JURISDICTION, IN RELIANCE UPON
EXEMPTIONS UNDER THOSE ACTS. THE SALE OR OTHER DISPOSITION OF THESE SECURITIES
IS PROHIBITED UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH SALE OR DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
JURISDICTION. BY ACQUIRING THESE SECURITIES, THE HOLDER REPRESENTS THAT THE
HOLDER HAS ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY AND THAT THE
HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THESE SECURITIES WITHOUT
REGISTRATION OR COMPLIANCE WITH THE AFORESAID ACTS AND THE RULES AND REGULATIONS
ISSUED THEREUNDER.

1

--------------------------------------------------------------------------------



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CANCELLATION PURSUANT
TO THE TERMS OF A CERTAIN STOCK ISSUANCE AGREEMENT DATED SEPTEMBER 28, 2007
ENTERED INTO BY THE CORPORATION AND THE INITIAL HOLDER HEREOF, A COPY OF WHICH
AGREEMENT MAY BE INSPECTED BY THE HOLDER OF THIS CERTIFICATE AT THE PRINCIPAL
OFFICE OF THE CORPORATION, OR FURNISHED BY THE CORPORATION TO THE HOLDER OF THIS
CERTIFICATE UPON WRITTEN REQUEST WITHOUT CHARGE.


3.           DeMedio agrees that, on or before December 31, 2007, DeMedio shall
satisfy all applicable federal, state and local income and other tax withholding
obligations of USA in connection with the Plan Shares earned by him on account
of the 2007 fiscal year through either: (a) the delivery by DeMedio to USA of
the amount of the withholding tax obligations, or (b) the cancellation of a
portion of the shares issued to DeMedio hereunder by that number of shares
having a value equal to the withholding tax obligations required to be withheld
by law.


4.           The implementation and interpretation of this Agreement shall be
governed by and enforced in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws rules.

2

--------------------------------------------------------------------------------



5.           The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns.


6.           This Agreement may only be modified by an agreement in writing
executed by both USA and DeMedio.


IN WITNESS WHEREOF, the parties hereto have executed this Stock Issuance
Agreement on the day and year first above written.
 
 

 
/s/ David M. Demedio
 
DAVID M. DEMEDIO
       
USA TECHNOLOGIES, INC.
             
By:
/s Stephen P. Herbert
   
Stephen P. Herbert,
President

 
 
3

--------------------------------------------------------------------------------